Citation Nr: 0402465	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  00-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

Pursuant to the veteran's request, in June 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law 
Judge rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.  In addition, a 
hearing was held at the RO in August 2000.  A transcript of 
this hearing is also in the claims folder.


REMAND

In this case, the veteran is claiming that his currently 
diagnosed hypertension is the result of or is aggravated by 
his service-connected PTSD.  On VA examination of May 1998 
for PTSD, it was reported in the diagnosis was that the 
veteran had hypertension, however there was no objective 
evidence of record that the veteran's PTSD caused his 
hypertension.  Subsequent to the May 1998 VA examination, the 
veteran received medical opinions from private and VA medical 
examiners reporting that there was a relationship between 
hypertension and PTSD.  At a Board hearing dated June 2003, 
the veteran reported that his hypertension caused him to miss 
work because it affected his heart and because of high blood 
pressure.  He also reported that there had been 
hospitalizations because of his hypertension and on one 
occasion his blood pressure was 210 over 150.  Therefore, to 
assist in the development of the veteran's claim, a new VA 
examination should be provided to ascertain the nature of any 
hypertension and the etiology of the claimed disorder and any 
relationship with the veteran's service or a service-
connected disability.

In that regard, it is noted that secondary service connection 
can be granted where a service connected disorder 
"aggravates" another disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Aggravation in this instance means 
permanent worsening as opposed to a temporary exacerbation.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.

2.	The veteran should be scheduled for 
appropriate examination regarding the 
claim for service connection for 
hypertension.  The claims folder 
should be made available to the 
examiner for review as part of the 
examination.  The examination must 
encompass a detailed review of the 
veteran's service medical records, 
relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the 
examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.  The 
examiner should opine whether it is at 
least as likely as not that the 
current disability is proximately due 
to or the result of or service-
connected PTSD.  As part of this it 
should be determined whether it is at 
least as likely as not that the 
current disability is being aggravated 
by the service-connected PTSD.  If so, 
the degree of aggravation should be 
quantified to the extent feasible.  

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The veteran's service connection claim 
should be readjudicated on direct 
basis and as secondary to the service-
connected PTSD, if indicated.  This 
should include consideration of the 
case of Allen v. Brown, 7 Vet. 
App. 439 (1995) wherein the Court held 
that service connection may be 
warranted when aggravation of a 
nonservice-connected condition is 
proximately due to or the result of a 
service-connected condition.

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If a copy of the letter cannot 
be obtained, personnel at the VA 
medical center should certify the 
address to which the letter was sent, 
and provide information that it was 
not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




